     Case 4:20-cv-00224-SDJ Document 3 Filed 03/19/20 Page 1 ofFiled:
                                                                 14 2/1
                                                                      PageID     #: AM
                                                                        7/2020 8:34  46
                                                                                                                           Lynne Finley
                                                                                                                           District   Clerk
                                                                                                                           Collin County,Texas
                                                                                                                           By         Jagger Deputy
                                                                                                                                Brittany

                                               471 -00871 -2020                                                            Envelope ID: 408791 19
                               CAUSE NO.

JOSE GARDUNO,                                                                                                 IN   THE DISTRICT COURT OF

        Plaintiff,


V.                                                                                                                 COLLIN COUNTY, TEXAS
                                                          OOOOOOOOOQOOCOOOOOCOOQOOOOOCOO




ALLSTATE INSURANCE COMPANY,


        Defendant.                                                                                                      JUDICIAL DISTRICT


                      PLAINTIFF’S ORIGINAL PETITION, JURY DEMAND,
                                   AND REQUEST FOR DISCLOSURE

TO THE HONORABLE JUDGE OF SAID COURT:

         COME NOW,           Jose Garduno, (“Plaintiff’), and ﬁles Plaintiff’s Original Petition, Jury


Demand, and Request            for Disclosure, complaining 0f Allstate Insurance                                           Company            (“Allstate”)


(0r “Defendant”)      and   for cause   of action, Plaintiff respectfully shows the following:


                                        DISCOVERY CONTROL PLAN

1.       Plaintiff intends t0 conduct discovery         under Level                                   3,   Texas Rules 0f Civil Procedure 190.4

         and 169.

                                                      PARTIES

2.       Plaintiff,   Jose Garduno, resides in Collin County, Texas.


3.       Defendant, Allstate Insurance Company,                                            is   an insurance company engaged in the business


         0f insurance in the State 0f Texas.             Plaintiff requests service                                    0f citation upon Allstate


         Insurance     Company through        its   registered agent for service:                                     CT   Corporation System,

          1999 Brvan Street, Suite 900, Dallas, Texas 75201-3136.                                                    Plaintiff requests service at


         this time.
 Case 4:20-cv-00224-SDJ Document 3 Filed 03/19/20 Page 2 of 14 PageID #: 47



                                                  JURISDICTION

      The Court has jurisdiction over             Allstate because this Defendant engages in the business 0f


      insurance in the State of Texas, and the causes of action arise out 0f Allstate’s business


      activities in the state, including those in Collin                  County, Texas, with reference t0          this


      speciﬁc case.


                                                        VENUE

      Venue   is   proper in Collin County, Texas because the insured property                 is   located in Collin


      County, Texas, and           all   0r a substantial part 0f the events giving rise t0 this lawsuit occurred


      in Collin County, Texas.              TEX. CIV. PRAC.       & REM. CODE § 15.032.
                                                        FACTS

      Plaintiff asserts claims for fraud, breach            0f contract, Violations 0f sections 541 and 542 0f


      the Texas Insurance Code, and Violations 0f the Texas                    DTPA.

      Plaintiff owns       an Allstate Insurance       Company      insurance policy,    number 829532218          (“the


      Policy”).    At     all   relevant times, Plaintiff owned the insured premises located at 3301 Riley


      Drive, Plano,       TX 75025         (“the Property”).


      Allstate or   its   agent sold the Policy, insuring the Property, to Plaintiff. Allstate 0r            its   agent


      represented to Plaintiff that the Policy included wind and hailstorm coverage for                      damage

      to Plaintiff s    home. Allstate has refused the            full   extent 0f that coverage currently   owed t0

      Plaintiff.



      On or about April 6, 20 1 8, the Property sustained extensive damage resulting from a severe

      storm that passed through the Plano, Texas area.


10.   In the aftermath 0f the            Wind and   hailstorm, Plaintiff submitted a claim to Allstate against


      the Policy for        damage       to the Property.      Allstate assigned claim    number 0502588445           to


                                                            2
Case 4:20-cv-00224-SDJ Document 3 Filed 03/19/20 Page 3 of 14 PageID #: 48



    Plaintiff” s claim.



    Plaintiff asked Allstate to cover the cost      of damage t0 the Property pursuant t0 the Policy.


    Damaged        areas of the property include, but are not limited to the roof, vents, ﬂashings,


    windows, window screens,         fascia, gutters,   downspouts, fence and gazebo.


    Allstate assigned 0r hired Scott      Masa (“Masa”)       t0 adjust the claim.


        a.   Masa had       a vested interest in undervaluing the claims assigned to        him by     Allstate


             in order to maintain his    employment. The disparity in the number of damaged items

             in his report (3)     compared    t0 that   0f   Plaintiff” s   Third-Party Adjuster’s (23)      is



             evidence of fraud on the part of Masa. The valuation of damages that were included


             in   Masa’s report compared     to Plaintiff’s Third-Party Adjuster’s is also evidence          0f


             fraud 0n the part 0f Masa.


        b.   Furthermore,      Masa was aware of Plaintiff s      deductible before Visiting the Property


             t0   conduct the inspection.   Masa had advanced knowledge 0f the amount 0f damages

             he needed t0 ﬁnd in order to either deny the claim or ﬁnd the claim below the


             deductible.


        c.   Masa made        misrepresentations as to the amount 0f           damage   Plaintiff” s   Property


             sustained as well as misrepresentations regarding           how much it would cost to repair

             the   damage    t0 Plaintiff’s Property.


        d.   Masa made       further misrepresentations to Plaintiff during his inspection.        Masa used

             his    expertise to fabricate plausible explanations for             why   Visible   damage     to


             Plaintiff” s   Property would not be covered under the policy. Such misrepresentations


             include    damage   t0 the Property   owing from wear and tear, damage from a previous

             claim, and     damage 0f a type not   consistent with the type 0f claim that         was made.

                                                    3
 Case 4:20-cv-00224-SDJ Document 3 Filed 03/19/20 Page 4 of 14 PageID #: 49



14.   Allstate,      through     its   agents,     namely Masa, conducted a substandard and improper

      inspection and adjustment 0fthe Property, which yielded grossly inaccurate and unrealistic


      assessments of the cause, extent, and dollar amount of damage to the Property.


15.   The   initial   adjustment 0f the claim occurred 0n 0r around June                       1,   2018.   Masa found     that


      there   was minimal damage from                 a covered peril to the roof 0f the property,                however    it




      didn’t exceed the Plaintiff’s deductible.


16.   After application 0f the policy deductible, Plaintiff was                   left   Without adequate recovery t0


      complete proper repairs on            Plaintiff” s   home

17.   To   date, Plaintiff has received $0.00 for                damage     to Plaintiff’s Property.          The damage     to


      Plaintiff” s    Property   is    currently estimated at $1 12,601.43.


18.   Since due       demand was made 0n November                   7,   2019, Allstate has not communicated that


      any future settlements or payments would be forthcoming                      t0    pay   for the entire loss covered


      under the Policy, nor did            it   provide any explanation for failing to               settle Plaintiff’s   claim


      properly.


19.   As   stated above,   Defendant failed to assess the claim thoroughly. Based upon Defendant’s


      grossly unreasonable, intentional, and reckless failure to investigate and adjust the Claim


      properly, Allstate failed to provide full coverage due under the Policy.


20.   As   a result of Allstate’s failure t0 provide             full   coverage, along With Allstate’s delay tactics


      to avoid reasonable         payment        t0 Plaintiff, Plaintiff has suffered      damages.


21.   Allstate failed t0    perform        its   contractual duties t0 Plaintiff under the terms 0f the Policy.


      Speciﬁcally, Allstate refused to pay the full proceeds of the Policy, although due                              demand

      was made        for an   amount sufﬁcient            t0 cover repairs t0 the        damaged           Property, and   all



      conditions precedent to recover              upon the Policy were accomplished by                  Plaintiff.


                                                             4
 Case 4:20-cv-00224-SDJ Document 3 Filed 03/19/20 Page 5 of 14 PageID #: 50



22.   Defendant’s misrepresentations, unreasonable delays, and continued denials constitute a


      breach 0f the statutory obligations under Chapters 541 and 542 0f the Texas Insurance


      Code. Thus, the breach 0f the statutory duties constitutes the foundation of a breach 0f the


      insurance contract between Allstate and Plaintiff.


23.   Defendant’s conduct constitutes a Violation 0fthe Texas Insurance Code, Unfair Settlement


      Practices.     TEX. INS.     CODE     §541.060(a)(1).       Defendant has not attempted       t0 settle


      Plaintiff’s   claim in a   fair   manner, even though Defendant was aware 0f         its liability     t0


      Plaintiff   under the Policy.      Speciﬁcally, Defendant has failed t0 timely pay Plaintiff’s


      coverage due under the Policy.


24.   Defendant’s conduct constitutes a Violation ofthe Texas Insurance Code, Unfair Settlement


      Practices.    TEX. INS.     CODE     §541.060(a)(2)(A).      Defendant failed t0 provide Plaintiff a


      reasonable explanation for not making the         full   payment under the terms 0f the   Policy.


25.   Defendant’s conduct constitutes a Violation ofthe Texas Insurance Code, Unfair Settlement


      Practices.    TEX. INS.    CODE     §541.060(a)(4). Defendant refused to provide full coverage


      due   t0 Plaintiff   under the terms of the Policy.       Speciﬁcally, Allstate, through    its   agents,


      servants,    and representatives, namely Masa, performed an outcome-oriented investigation

      0f   Plaintiff’s claim,    which resulted   in a biased, unfair,     and inequitable evaluation 0f

      Plaintiff’s losses    on the Property.

26.   Defendant’s conduct constitutes a Violation 0f the Texas Insurance Code, Prompt Payment


      0f Claims. TEX. INS.         CODE     §542.055.   Defendant failed    to reasonably accept 0r       deny

      Plaintiff’s full   claim within the statutorily mandated time after receiving         all   necessary


      information.


27.   Defendant’s conduct constitutes a Violation of the Texas Insurance Code, Prompt Payment


                                                    5
 Case 4:20-cv-00224-SDJ Document 3 Filed 03/19/20 Page 6 of 14 PageID #: 51



      0f Claims. TEX. INS.        CODE §542.056.     Defendant failed t0 meet    its   obligations under the


      Texas Insurance Code regarding timely payment 0f the claim. Speciﬁcally, Defendant has


      delayed payment of Plaintiff’s claim longer than allowed, and Plaintiff has not received


      full   payment    for the claim.


28.   Defendant’s wrongful acts and omissions forced Plaintiffto retain the professional services


      of the attorneys and law       ﬁrm representing   Plaintiff With respect to these causes   of action.



CAUSES OF ACTION AGAINST DEFENDANT ALLSTATE INSURANCE COMPANY

                                      BREACH OF CONTRACT
29.   A11 allegations above are incorporated herein.


30.   Allstate   is   liable to Plaintiff for intentional Violations   0f the Texas Insurance Code, and


      intentional breach 0f the      common-law duty 0f good faith and      fair dealing. It follows, then,



      that the breach     0f the statutory duties constitutes the foundation 0f an intentional breach 0f


      the insurance contract      between Allstate and    Plaintiff.



31.   Allstate’s failure and/or refusal t0     pay adequate coverage     as obligated under the terms 0f


      the Policy, and under the laws of the State of Texas, constitutes a breach of the insurance


      contract with Plaintiff.


              NONCOMPLIANCE WITH THE TEXAS INSURANCE CODE:
                      UNFAIR SETTLEMENT PRACTICES

32.   A11 allegations above are incorporated herein.


33.   Allstate’s conduct constitutes multiple Violations 0f the           Texas Insurance Code, Unfair

      Settlement Practices.      TEX. INS.   CODE    §541.060(a). A11 Violations under this article are


      actionable      by TEX. INS.   CODE    §541.15 1.
 Case 4:20-cv-00224-SDJ Document 3 Filed 03/19/20 Page 7 of 14 PageID #: 52



34.   Allstate’s unfair settlement practice     0f misrepresenting to Plaintiff material         facts relating


      t0   coverage constitutes an unfair method of competition and a deceptive act or practice in


      the business 0f insurance.    TEX. INS.    CODE    §541.060(a)(1).


35.   Allstate’s unfair settlement practice     of failing t0 attempt in good      faith to   make   a prompt,


      fair,   and equitable settlement 0f the claim, even though         liability   under the Policy was


      reasonably clear, constitutes an unfair method of competition and a deceptive act or


      practice in the business of insurance.     TEX. INS.   CODE     §541.060(a)(2)(A).


36.   Allstate’s unfair settlement practice 0f failing t0 provide Plaintiff a        prompt and reasonable

      explanation 0f the basis in the Policy, in relation to the facts 0r applicable law, for partial


      denial of the claim, constitutes an unfair      method of competition and a deceptive              act   01"




      practice in the business 0f insurance.     TEX. INS.   CODE     §541.060(a)(3).


37.   Allstate’s unfair settlement practice 0f failing within a reasonable time t0             afﬁrm 0r deny

      coverage 0f the claim to Plaintiff constitutes an unfair method 0f competition and a


      deceptive act or practice in the business of insurance.      TEX. INS.       CODE       §541 .060(a)(4).

38.   Allstate’s unfair settlement practice of refusing t0   pay   Plaintiff” s   claim Without conducting


      a reasonable investigation constitutes an unfair method 0f competition and a deceptive act


      0r practice in the business 0f insurance.     TEX. INS.   CODE     §541.060(a)(7).


               NONCOMPLIANCE WITH THE TEXAS INSURANCE CODE:
                      THE PROMPT PAYMENT OF CLAIMS

39.   A11 allegations above are incorporated herein.


40.   Allstate’s conduct constitutes multiple Violations 0f the         Texas Insurance Code, Prompt


      Payment of Claims. A11       Violations   made under   this article are actionable        by TEX. INS.

      CODE      §542.060.
 Case 4:20-cv-00224-SDJ Document 3 Filed 03/19/20 Page 8 of 14 PageID #: 53



41.   Allstate’s failure t0 notify Plaintiff in writing of its acceptance or rej ection of the full claim


      Within the applicable time constraints constitutes a non-prompt payment in Violation of


      TEX. INS.       CODE     §542.056.


42.   Allstate’s delay in      paying   Plaintiff’s   claim following receipt 0f    all   items, statements,      and

      forms reasonably requested and required, for longer than the amount of time provided,


      constitutes a    non-prompt payment of the claim. TEX. INS.              CODE       §542.058.


            BREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING
43.   A11 allegations above are incorporated herein.


44.   Allstate’s conduct constitutes a breach            0f the common—law duty of good             faith   and   fair



      dealing    owed t0 an     insured in insurance contracts.


45.   Allstate’s failure t0 adequately       and reasonably investigate and evaluate           Plaintiff’s claim,


      although, at that time, Allstate       knew     0r should have   known by    the exercise of reasonable


      diligence that liability      was reasonably     clear, constitutes   a breach 0f the duty 0f good faith


      and   fair dealing.



                                           DTPA VIOLATIONS

46.   A11 allegations above are incorporated herein.


47.   Allstate’s conduct constitutes multiple Violations 0f the             Texas Deceptive Trade Practices

      Act (“DTPA”), TEX. BUS.              & COM. CODE         17.41—63. Plaintiff    is   a consumer 0f goods


      and services provided by Allstate pursuant             t0 the   DTPA.   Plaintiff has   met   all   conditions


      precedent t0 bringing this cause 0f action against Allstate.                    Speciﬁcally, Allstate’s


      Violations 0f the      DTPA include, without limitation, the following matters:

            a.   By   its   acts,   omissions, failures, and conduct, Allstate has violated sections


                 17.46(b)(2), (5), (7), (9), (12), (20)      and (24) of the DTPA.          Allstate’s Violations


                                                         8
Case 4:20-cv-00224-SDJ Document 3 Filed 03/19/20 Page 9 of 14 PageID #: 54



            include Without limitation, (1) unreasonable delays in the investigation, adjustment,


            and resolution 0f        Plaintiff’s claim, (2) failure t0 give Plaintiff the    beneﬁt 0f the


            doubt, and (3) failure t0 pay for the proper repair of Plaintiff’s property               when

            liability   has become reasonably clear, Which gives Plaintiff the right t0 recover


            under section 17.46(b)(2).


        .   Allstate represented to Plaintiff that the Policy                and Allstate’s adjusting and

            investigative services        had   characteristics 0r beneﬁts that they did not possess,


            Which gives      Plaintiff the right t0 recover   under section 17.46(b)(5) 0f the    DTPA.

            Allstate also represented t0 Plaintiff that the Policy      and Allstate’ s adjusting services

            were of a particular standard,          quality, 0r grade   When they were 0f       another, in


            Violation 0f section 17.46(b)(7) 0f the       DTPA.

        .   Furthermore, Allstate advertised the Policy and adjusting services with the intent


            not to   sell   them   as advertised, in Violation of section 17.46(b)(9) of the    DTPA.

            Allstate breached an express warranty that the           damages caused by Wind and         hail


            would be covered under          the Policy. This breach entitles Plaintiff t0 recover under


            sections 17.46(b)(12)        and (20) and 17.50(a)(2) of the DTPA.

            Allstate’s actions are unconscionable in that Allstate took advantage             of Plaintiff’s


            lack of knowledge, ability, and experience t0 a grossly unfair degree.                Allstate’s


            unconscionable conduct gives Plaintiff a right to relief under section 17.50(a)(3) of


            the   DTPA; and

        .   Allstate’s conduct, acts, omissions,        and   failures, as   described in this petition, are


            unfair practices in the business 0f insurance in Violation 0f section 17.50(a)(4) 0f


            the   DTPA.
 Case 4:20-cv-00224-SDJ Document 3 Filed 03/19/20 Page 10 of 14 PageID #: 55



48.   Each of the above-described          acts,   omissions, and failures 0f Allstate   is   a producing cause


      0f   Plaintiff’s   damages.     A11 0f the above-described acts, omissions, and failures were


      committed “knowingly” and “intentionally,” as deﬁned by the Texas Deceptive Trade

      Practices Act.


                                                     FRAUD

49.   A11 allegations above are incorporated herein.


50.   Allstate   is liable to   Plaintiff for   common-law    fraud.


51.   Each and every misrepresentation described above concerned material                      facts that absent


      such representations, Plaintiff would not have acted as Plaintiff did, and Allstate              knew   its



      representations      were   false or   made   recklessly without any    knowledge 0f their      truth as a


      positive assertion.


52.   Allstate   made     the statements intending that Plaintiff act     upon them.   Plaintiff then acted in


      reliance     upon    the statements, thereby causing Plaintiff t0 suffer injury constituting


      common-law         fraud.


                                                KNOWLEDGE
53.   Defendant made each of the             acts described above,     “knowingly,” as deﬁned in the Texas


      Insurance Code, and each was a producing cause of Plaintiff’s damages described herein.


                                       WAIVER AND ESTOPPEL
54.   Defendant waived and           is   estopped from asserting any coverage defenses, conditions,


      exclusions, 0r exceptions t0 coverage not contained in any reservation of rights letter to


      Plaintiff.




                                                         10
 Case 4:20-cv-00224-SDJ Document 3 Filed 03/19/20 Page 11 of 14 PageID #: 56



                                                  DAMAGES
55.   Since the claim was made, Allstate has not properly compensated Plaintiff for                    all   necessary


      repairs required,     Which    are covered under the Policy. This has caused              undue hardship and

      burden      t0 Plaintiff.    These damages are a direct        result    of Defendant’s mishandling 0f


      Plaintiff’s    claim in Violation 0f the laws set forth above.


56.   Defendant made the above and other            false representations to Plaintiff, either        knowingly or

      recklessly, as a positive assertion, without           knowledge of the       truth.   Defendant made these


      false      misrepresentations     with the intent that Plaintiff act in accordance With the


      misrepresentations.          Plaintiff then relied     on these misrepresentations, including but not

      limited t0 those regarding coverage and the cause and scope 0f damage. Plaintiff suffered


      damages       as a result.


57.   Plaintiff     would show      that all   of the aforementioned        acts,   taken together 0r singularly,


      constitute the producing causes of          damages      sustained.    The    acts,   omissions, failures, and


      conduct 0f Defendant has caused Plaintiff’s damages, which include, without limitation,


      costs for all necessary repairs required to be                made     to Plaintiff’s Property,         and any

      investigative     and engineering fees incurred.

58.   For breach of contract, Plaintiff is entitled to regain the beneﬁt of Plaintiff” s bargain, Which

      is   the   amount 0f Plaintiff’s claim, consequential damages, together with                attorney’s fees.


59.   The damage        to Plaintiff’s Property is currently estimated at $1 12,601.43.


60.   For noncompliance with the DTPA and Texas Insurance Code, Unfair Settlement Practices,

      Plaintiff is entitled t0 actual     damages, which include the loss of the beneﬁts owed pursuant

      t0 the Policy, court costs,      and attorney’s   fees.    For knowing and intentional conduct 0f the




                                                        11
 Case 4:20-cv-00224-SDJ Document 3 Filed 03/19/20 Page 12 of 14 PageID #: 57



      acts described above, Plaintiff asks for three (3) times Plaintiff’s actual                         damages. TEX.


      INS.   CODE      §541.152 and TEX. BUS.                  & COM. CODE           17.50(B)(1).


61.   For noncompliance With Texas Insurance Code, Prompt Payment of Claims, Plaintiff                                        is



      entitled t0 the     amount of          Plaintiff’s claim, plus           an eighteen percent (18%) per annum


      penalty 0n that claim, as damages, as well as pre-judgment interest and reasonable


      attorney’s fees.     TEX. INS.          CODE       §542.060.


62.   For breach 0f the common-law duty 0f good                        faith   and   fair dealing, Plaintiff is entitled to



      compensatory damages, including                    all   forms 0f loss resulting from Defendant’s breach 0f


      duty, such as additional costs,             economic hardship, losses due               t0    nonpayment of money

      Allstate   owed, and exemplary damages.

63.   Defendant’s breach 0f the common-law duty 0f good faith and                            fair   dealing   was committed

      intentionally, with a conscious indifference to Plaintiff’s rights                            and welfare, and With

      “malice,” as that term          is   deﬁned   in   Chapter 41 0f the Texas Civil Practices and Remedies


      Code. These Violations are the type of conduct Which the State of Texas protects                            its   citizens


      against    by   the imposition 0f exemplary damages.                     Therefore, Plaintiff seeks the recovery


      of exemplary damages in an amount determined by the ﬁnder of fact sufﬁcient t0 punish


      Defendant for      its   wrongful conduct and to               set   an example to deter Defendant and others


      from committing similar              acts in the future.


64.   For fraud, Plaintiff       is   entitled t0 recover actual             and exemplary damages for knowingly

      fraudulent and malicious representations, along with attorney’s fees, interest, and court


      costs.


65.   For the prosecution and collection 0f this claim, Plaintiff has been compelled t0 engage the


      services 0f the attorneys subscribed to this pleading.                      Therefore, under Chapter 38 0f the


                                                                12
 Case 4:20-cv-00224-SDJ Document 3 Filed 03/19/20 Page 13 of 14 PageID #: 58



         Texas Civil Practices and Remedies Code, sections 541 and 542 of the Texas Insurance


         Code, and section 17.50 0f the              DTPA,         Plaintiff is entitled t0 recover a        sum     for the


         reasonable and necessary services of Plaintiff” s attorneys in the preparation and                      trial   ofthis


         action, including       any appeals    t0 the   Court 0f Appeals and/or the Supreme Court 0f Texas.


66.      As   required      by Rule 47(b) 0f the Texas Rules of Civil Procedure,            Plaintiff’s counsel states



         that the    damages sought         are in an    amount within the      jurisdictional limits       0f   this Court.



         As   required      by Rule   47(c)(4) 0f the Texas Rules 0f Civil Procedure, Plaintiff’s counsel states


         that Plaintiff seeks only       monetary    relief   0f over $200,000 but not more than $1,000,000.00,


         including damages 0f any kind, penalties, costs, expenses, pre-judgment                     interest,   and attorney


         fees.   A jury will ultimately determine the monetary relief actually awarded, however.                     Plaintiff


         also seeks pre-judgment         and post-judgment     interest at the highest legal rate.



                                         REQUESTS FOR DISCLOSURE

67.      Under Texas Rules 0f Civil Procedure 190 and                194, Plaintiffrequests that Defendant disclose,


         within ﬁfty (50) days from the date this request is served, the information or material described


         in Rules 190.2(b)(6)         and 194.2.

                                                   JURY DEMAND

68.      Plaintiff   hereby requests a jury        trial for all    causes of action alleged herein, tried before a


        jury consisting 0f citizens residing in Collin County, Texas.                   Plaintiff    hereby tenders the

         appropriate jury fee.


                                                         PRAYER

         Plaintiff prays that Defendant, Allstate Insurance              Company, be     cited   and served       t0 appear,


and   that   upon   trial   hereof, Plaintiff, Jose Garduno, has and recovers              from Defendant, Allstate

Insurance Company, such sums as would reasonably and justly compensate Plaintiff in accordance


                                                              13
 Case 4:20-cv-00224-SDJ Document 3 Filed 03/19/20 Page 14 of 14 PageID #: 59



with the rules of law and procedure, as to actual, consequential, and treble damages under the


Texas Insurance Code and Texas Deceptive Trade Practices Act, and                           all   punitive, additional,   and

exemplary damages, as          may be    found. In addition, Plaintiff requests the award 0f attorney’s fees


for the trial    and any appeal of this case, for       all   costs 0f Court     expended on         Plaintiff’s behalf, for


pre-judgment and post-judgment interest as allowed by law; and for any other and further                              relief,



at   law or   in equity, to   Which   Plaintiff,   Jose Garduno,   may show Plaintiff is justly           entitled.




                                                                   Respectfully submitted,


                                                                   CHAD T WILSON LAW FIRM, PLLC

                                                                   By:   /s/   Chad   T.   Wilson


                                                                   Chad    Wilson
                                                                           T.
                                                                   Bar No. 24079587
                                                                   Amanda J.     Fulton
                                                                   Bar No. 24077283
                                                                   455 East Medical Center B1Vd., Suite 555
                                                                   Webster, Texas 77598
                                                                   Telephone: (832) 415-1432
                                                                   Facsimile: (28 1) 940—2 1 37
                                                                   eservice@cwilsonlaw.com
                                                                   cwilson@cwi1sonlaw.com
                                                                   afulton@cwilsonlaw.com

                                                                   ATTORNEYS FOR PLAINTIFF




                                                              14
